Case 1:18-cv-05780-FB-SMG Document 65 Filed 04/21/20 Page 1 of 3 PagelD #: 332

Sonathan Sher - . _ Grossroad. Sowar
Tillorney at Baw 60-02 Kew Gardeas Road, Suite#316, Hem Gardens, XY. 11475

oe eee (28) 520-1016 |
of Counsel Fax Xo. (16) 575-9842

Stephen DT. Fein

Seanifer Beiner!

Paul C. KHerson

April 22, 2020

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc.. et al
United States District Court EDNY 18CV5780

Dear Magistrate Judge Gold:

The defendants’ counsel has represented to the Court a second proposed Protective

Order (Docket 56.1)that fails to incorporate the critical changes made to the

_ defendant's initial draft. Plaintiff objects to the second proposed protective order for the
reasons below.

As the Court will recall, a conference call was conducted on April 13 and the Court
among other things ruled that the language in paragraphs 2 and 19 of defendant's first
proposed protective order were to be changed to incorporate the changes made by
plaintiff's counsel in the marked up copy of the defendants’ first proposed Protective
Order (Docket 60.1) .

Specifically:

Paragraph 2 was to read "...defense of either of the pending Federal
Actions (2)."
Case 1:18-cv-05780-FB-SMG Document 65 Filed 04/21/20 Page 2 of 3 PagelD #: 333

paragraph 19 ( now paragraph 18 in the defendants second proposed
Order) was to be changed to "...all aspects of this action, by satisfaction of
any judgment..."

When counsel's letter and proposed second Proposed Order was reviewed this
morning | was, frankly, in shock. The entire thrust of the oral argument and resulting
changes made to paragraph 2 was to assure that the records and documents could be
used by plaintiff in prosecuting the fraudulent conveyance claims too.

Has defendants’ counsel intentionally ignored the court's rulings? Or was the language
he chose an attempt to limit the use of the documents etc.

| wrote to counsel by email today asking the following:

| have reviewed your proposed protective Order and you have failed to
make the critical changes addressed by the Court:

paragraph 2 is to read "...defense of either of the pending Federal Actions
(2)."

paragraph 19 (in your proposed Order now paragraph 18) was to be
changed to "...all aspects of this action, by satisfaction of any judgment..."

Frankly, in view of my strong opposition to your attempt to block use of the
records in the fraudulent conveyance actions and then the oral argument
held and the Judge's rulings | am deeply disturbed that | find out that you
have intentionally ignored the Court's directives

unless | hear from you by noon today to confirm that you will make the
changes described above | will make application to the Court and seek
Rule 11 sanctions too.

Counsel's response was the following:

Jonathan,

1.Your requested language was rejected by the Court. There is only one
(1) pending federal action. The State Court Actions are incorporated by
reference. We stuck the entirety of paragraph 3 of the initial proposed
protective order. There is no confusion here.

2.This requested language was also rejected by the Court.
Case 1:18-cv-05780-FB-SMG Document 65 Filed 04/21/20 Page 3 of 3 PagelD #: 334

Before you make any unnecessary applications, I'd look back at the Court
transcript.

The second proposed protective order should be modified as to paragraphs 2 and 19.
so that there should be no doubt that the protective order allows use of the documents
in connection with both the FLSA case and the fraudulent conveyances claims.

As to whether or not counsel has intentionally misstated the Court’s directive | will
leave that to Your Honor to decide.

JS/mm

 
